Citation Nr: 1440970	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  13-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's current bilateral hearing loss disability is not related to service.

2.  The Veteran's diagnosed PTSD is at least as likely as not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In light of the fully favorable decision with respect to the Veteran's PTSD claim, VA's duties to notify and assist will be discussed only in relation to his claim for service connection for bilateral hearing loss.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives      a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated November 2009.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained post-service treatment records and VA examinations.

The Board notes that the Veteran's service treatment records (STRs) are unavailable.  When STRs are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Veteran was also afforded a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the symptoms of his hearing loss, as well as his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Regarding service connection for hearing loss, for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she  may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Moreover, where a Veteran served continuously for ninety (90) days or more  during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran asserts he has bilateral hearing loss that is related to his conceded in-service exposure to noise as a Heavy Mortar Crewman during World War II.

As already noted, the Veteran's STRs are unavailable.  Post-service, the first documented complaint of or treatment for hearing loss occurred in May 2001, at which time the Veteran sought and received clearance for hearing aids through VA.  There is no indication that an audiogram was conducted at that time.  In September 2008, the Veteran received a private audiogram that documented profound sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  At a VA audiology consultation in September 2009,   the Veteran reported sudden hearing loss in his right ear while being treated for pneumonia approximately one year prior.  After an audiology assessment in October 2009, a VA audiologist noted that the Veteran displayed severe peripheral vestibular abnormalities, and noted that loss of right ear hearing was likely a vascular accident taking away both hearing and vestibular function.

The Veteran was afforded a VA audiological examination in May 2010.  At that time, he reported exposure to weapons fire and "buzz bombs" during service.       He denied post-service occupational noise exposure, but reported hunting.  An audiogram confirmed that the Veteran had sensorineural hearing loss in both ears that rose to the level of a disability for VA purposes.  However, the examiner opined that the Veteran's hearing loss was less likely as not related to service.  He stated that hearing loss was not recorded until 2009, some sixty years following military service, that there were other factors present, such as heart and vascular disease, tobacco abuse, and other systemic concerns that could account for hearing loss, and that there was no scientific basis for delayed-onset hearing loss.

The Veteran was afforded a second VA examination in May 2013.  At that time, the Veteran stated he was unaware of having hearing loss until approximately five or six years prior, when a hearing test was conducted.  He stated his hearing loss began "quite a while ago" and that he believed that he had experienced hearing loss for approximately ten or fifteen years.  The Veteran reported being exposed to artillery and weapons fire in service without hearing protection.  He also reported exposure to tractor and milking machine noise after service, and to loud music in taverns while working as a beer salesman.  He stated he did not use hearing protection when performing his post-service jobs.  The Veteran reported also being exposed to noise from lawn equipment, rifles and shotguns, and boats, and again indicated he did not use hearing protection.  After confirming the Veteran's current hearing loss, the examiner opined that it was not at least as likely as not caused by or a result of an event in military service.  The examiner noted the Veteran's reported onset of his hearing loss, and indicated that a 2005 Institute of Medicine study entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" revealed no scientific basis for delayed onset of hearing loss, and indicated that hearing loss occurring after separation from service cannot be due to events during military service.

The Board finds that the Veteran has a current bilateral hearing loss disability, and notes that in-service acoustic trauma has been conceded.  However, after review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.

The Board acknowledges that the Veteran is competent to describe any events that occurred during military service, as well as his symptomatology regarding his perceived hearing loss, which he believes is related to that service.  However, the Veteran has not shown that he has specialized training sufficient to opine that the hearing loss he reported initially experiencing approximately ten or fifteen years ago is etiologically related to service.  In this regard, hearing loss can have many causes, and the existence and etiology of hearing loss require medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's opinion as to the etiology of his hearing loss is not competent medical evidence, and the Board finds the medical evidence of record to be of greater probative value than the Veteran's lay contentions.

In this case, the only medical opinions of record that address any relationship between events or injuries in service and the Veteran's current bilateral hearing  loss concluded that the Veteran's current bilateral hearing loss was not related to service.  The VA examiners provided the May 2010 and May 2013 opinions after reviewing the claims file and examining the Veteran, and the opinions included adequate rationales for the conclusions reached.  Accordingly, the Board finds they are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In sum, there is no competent medical opinion of record linking the Veteran's current hearing loss to his active duty service.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertion as to the relationship between his current hearing loss disability and service.  Further, there was no evidence of sensorineural hearing loss within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).  The first post-service complaint of hearing loss occurred in May 2001, over 55 years after the Veteran's separation from service.  As there is no competent evidence establishing a hearing loss disability in service or for many years thereafter, and no medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching this conclusion.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

PTSD

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, if a stressor claimed by a Veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3) (2013).

The Veteran is seeking service connection for PTSD based on his combat experiences during World War II.  The Board notes that the Veteran received a European-African-Middle Eastern Campaign Medal with three bronze stars for his participation in the Battles or Campaigns of Normandy, Northern France, and Rhineland.

The record indicates that the Veteran received treatment for symptoms of depression and PTSD through VA in 2011.  He primarily reported combat-related nightmares and trouble sleeping.  In July 2012, his treating psychiatrist diagnosed him with PTSD.

In May 2010, the Veteran was afforded a VA PTSD examination by a psychologist in connection with this claim.  The examiner found that his combat experiences in service, which included witnessing his friends being killed, met the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) stressor criterion, but stated that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  She diagnosed him with anxiety disorder, not otherwise specified.

In May 2013, the Veteran was afforded another VA PTSD examination by a psychiatrist, who noted that the Veteran had been diagnosed with PTSD during past treatment.  She found that the Veteran had experienced an event that involved actual or threatened death or serious injury to which he responded with intense fear, helplessness, or horror, but stated that he did not meet the criteria for PTSD at the time of her examination.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, but stated that a nexus could not be established between his current anxiety and his combat experience, as it had multiple causes, including his advanced age, the loss of his wife, and chronic health stressors.

In December 2013, the VA psychiatrist who diagnosed the Veteran with PTSD during treatment in July 2012 completed a VA examination form indicating that the Veteran met the DSM-IV stressor and PTSD criteria.  In a letter dated April 2014 she stated that it was her opinion that the Veteran suffered from PTSD due to his service in World War II.

After review of the evidence of record, the Board finds that service connection for PTSD is warranted.  A VA psychiatrist found that the Veteran's reported stressor, which is consistent with the places, types, and circumstances of his World War II combat service, was related to his fear of hostile military or terrorist activity and was adequate to support a diagnosis of PTSD.  Although a diagnosis of anxiety disorder, not otherwise specified, was posited by other VA examiners, the Board finds that, resolving all doubt in the Veteran's favor, the evidence is at least in equipoise regarding the question of whether he has PTSD that is related to his stressor.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).  Accordingly, the Veteran's claim for service connection for PTSD is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is granted



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


